IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 02-60353
                              Summary Calendar


ROZY RAJWANY

                    Petitioner

v.

IMMIGRATION AND NATURALIZATION SERVICE

                    Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                              A70-812-229
                         --------------------
                           February 27, 2003

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Rozy Rajwany petitions this court for review of the order of

the Board of Immigration Appeals (“BIA”) dismissing her appeal from

the denial     of    her   application   for   asylum   and   withholding   of

deportation.

     Upon review of Rajwany’s claims, we find substantial evidence

to support the BIA’s conclusion that Rajwany failed to establish a

nexus between the specific events of alleged persecution she

testified to and her status as a Bihari.         Efe v. Ashcroft, 293 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 02-60353
                                              -2-

899, 903 (5th Cir. 2002) (“The [BIA]’s factual conclusions are

reviewed for substantial evidence.”); Faddoul v. INS, 37 F.3d 185,

188 (5th Cir. 1994) (“[A]bsent dispositive error of law, we must

affirm     the    [BIA]’s         determination         that    [the     petitioner]          was

ineligible for asylum or withholding of deportation if we find that

its   decision         was    supported        by    substantial       evidence         in    the

record.”); Castillo-Rodriguez v. INS, 929 F.2d 181, 184 (5th Cir.

1991)     (“As    long       as   the    [BIA]’s       conclusion      is    substantially

reasonable,       we    cannot      reverse      the    finding     simply      because        we

disagree with the [BIA]’s evaluation of the facts.”).

      The    BIA’s       dismissal        of    Rajwany’s       appeal      based       on    its

determination          that       Rajwany      did     not     establish      either         past

persecution       or    a    well-founded        fear    of     future      persecution       in

Bangladesh       on    account      of    a    ground    enumerated      under      8    U.S.C.

§ 1101(a)(42)(A) is AFFIRMED.2                  Because Rajwany does not meet the

standard for asylum, she also does not meet the standard for

withholding of deportation. Efe, 293 F.3d at 906. Accordingly, to

the extent her application is treated as a request for withholding

of deportation, such request (and all other requests not herein

granted) is DENIED.




      2
          A “refugee” under 8 U.S.C. § 1101(a)(42)(A) is a person
who is outside of her country and is unable or unwilling to
return “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership
in a particular social group, or political opinion.”